Ogden, J.
This is an application for a mandamus to compel the Judge of the Sixth District to grant an injunction to- prevent Edward Oousinard, Oonsta-stable of the town of Baton Rouge, from proceeding to sell property of the petitioner which he has seized to satisfy a judgment rendered by the Mayor against the petitioner for a penalty incurred by violation of an ordinance of the city. The judgment was for less than $300, and there is no allegation that the property seized is worth that amount. The jurisdiction of this court is limited in granting- writs of mandamus, to matters which tend to aid or maintain its appellate jurisdiction. Independently, therefore,, of other objections to issue a mandamus, the property and the amount of the'fine as to which the injunction was asked below, do not appear to be within the appellate jurisdiction of this court. The amount of damages claimed, viz., $1000, is an independent subject-matter not yet acted on in the court below.. The petitioner had a right to appeal directly to this court from the judgment imposing the fine, if its constitutionality or legality was in contestation. It has been repeatedly held, that although we have jurisdiction as to the legality of a fine, penalty, &c., under $300,. we have not appellate jurisdiction as to the mode of its collection.
The application for a mandamus is refused.